Citation Nr: 1426367	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-45 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 20 percent for degenerative joint disease of the right ankle with ligamentous tear and instability as well as evidence of an old fracture of the os trigonum (hereinafter "right ankle disability").


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1976 to June 1976, and from November 1990 to September 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2007, September 2008, and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The December 2007 rating decision granted service connection for the right ankle disability and assigned an initial 10 percent disability rating.  The September 2008 rating decision continued the 10 percent disability rating assigned for the entire initial rating period.  The October 2009 rating decision granted a higher 20 percent disability rating for the entire initial rating period.  

In April 2014, VA received a private treatment record dated August 2010; May 2012 and March 2014 VA foot and ankle disability benefits questionnaires; and additional VA treatment records dated through March 2014.  While the most recent supplemental statement of the case, dated in August 2011, does not include review of this evidence, the Veteran, through the representative, submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   

The issue of service connection for a right arm disability as secondary to the service-connected right ankle disability has been raised by the record (see April 2014 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's right ankle disability has been manifested by symptoms of functional ankylosis to 0 degrees of dorsiflexion due to daily use of a brace, chronic pain, and severe instability, which more closely approximates ankylosis in dorsiflexion between 0 and 10 degrees.

2.  For the entire initial rating period, the Veteran's right ankle disability has not been manifested by ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity; or by nonunion of the tibia or fibula.


CONCLUSION OF LAW

Resolving reasonable doubt in the favor of the Veteran, the criteria for an initial rating of 30 percent, but no higher, for a right ankle disability have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

After having carefully reviewed the record on appeal, the Board concludes that the VCAA notice requirements have been satisfied with respect to the initial rating issue decided herein.  The RO sent the Veteran a letter in May 2007, prior to the initial adjudication of the claim in December 2007, that informed the Veteran of the requirements needed to establish service connection for a right ankle disability, including information regarding the assignment of ratings and effective dates.  As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the April 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2008 and September 2009.  At the April 2014 Board hearing, through the representative, the Veteran contended that the VA examinations had not been accurate in terms of showing the severity of the right ankle disability.  The Veteran's spouse contended that the VA examiners did not understand what the Veteran was telling them.  While the Veteran has expressed disagreement with the VA examiners' findings and opinion, the Veteran has not provided a specific argument or evidence concerning errors or irregularities in the examination or the professional competence of the VA examiner; therefore, the examiners are presumed competent to render opinions as to the current nature and severity of the Veteran's right ankle disability.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) (a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion").  

The Board finds that the VA examinations, in connection with the other lay and medical evidence of record, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms and findings listed in the relevant criteria in the potentially applicable diagnostic codes.    

The Veteran testified at an April 2014 Travel Board hearing in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  As the Veteran and his spouse testified regarding the right ankle disability, including pain and limitation of motion, and there is additionally medical evidence reflecting the severity of the right ankle disability, there is no overlooked or missing or outstanding evidence regarding the issue.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Initial Rating for Right Ankle Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.  

For disabilities of the musculoskeletal system, the Board considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

On appeal to the Board, the Veteran is in receipt of a 20 percent disability rating for the right ankle disability under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 20 percent (maximum) evaluation is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).  The words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).

The Veteran contends that, for the entire initial rating period, his right ankle disability has been manifested by more severe symptomology than contemplated by the 20 percent disability rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In an April 2009 notice of disagreement, the Veteran reported wearing a right ankle brace for severe instability.  At the April 2014 Board hearing, the Veteran testified that he had suffered from falls due to instability and weakness in the right ankle, had been issued multiple braces, and experienced chronic right ankle pain.  The Veteran testified that he takes Vicodin at night because, otherwise, his right ankle pain would prevent him from sleeping.  The Veteran contended that instability and weakness were the major problems associated with his right ankle, he is required to use a hard brace at all times, and he has very little range of motion in his ankle while wearing the brace.  The Veteran's spouse testified that the Veteran is unable to drive because of the brace, and that wearing the brace causes excessive swelling and edema in the right ankle.    

For the entire initial rating period, the Board finds that the criteria for a higher schedular rating of 30 percent under Diagnostic Code 5270 is more nearly approximated as the Veteran's right ankle disability more closely approximates functional ankylosis in dorsiflexion between 0 and 10 degrees.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  See also 38 C.F.R. § 4.27 (2013) (explaining the use of diagnostic code numbers, including use of diagnostic codes by analogy).  

In this case, the Board finds that changing the Diagnostic Code that the Veteran's right ankle disability rating is rated under to Diagnostic Code 5270 (ankylosis) more closely approximates the right ankle symptomatology and impairment.  The use of Diagnostic Code 5270 is more favorable to the Veteran because it provides for a higher 30 percent rating, whereas the maximum schedular rating available under Diagnostic Code 5271 (the code under which the Veteran's right ankle disability was previously evaluated) is only 20 percent.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's right ankle disability rating increases from 20 percent to 30 percent as a result of this decision.

Under Diagnostic Code 5270, a 20 percent disability rating is warranted for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent disability rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent (maximum) disability rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  

After a review of all the lay and medical evidence, the Board finds that, for the entire initial rating period, the Veteran's right ankle disability has more nearly approximated ankylosis in dorsiflexion between 0 and 10 degrees under Diagnostic Code 5270, which warrants a 30 percent rating.  38 C.F.R. § 4.71a.  For the entire initial rating period, the Veteran's right ankle disability has been manifested by symptoms of functional ankylosis to 0 degrees of dorsiflexion due to daily use of a brace, chronic pain, and severe instability.  Such impairment and symptoms more closely approximate ankylosis in dorsiflexion between 0 and 10 degrees required for a 30 percent rating under Diagnostic Code 5270.  38 C.F.R. §§ 4.3, 4.7.

VA treatment records dated throughout the appeal period note severe instability of the right ankle, mild edema due to the ankle brace, and use of a cane to assist with gait.  The VA treatment records note that the Veteran could not use the brace originally recommended by the VA podiatrist because it has metal upright supports that are not allowed in his job as a prison guard.  A May 2010 VA treatment record notes that, while the ankle brace helps with stability, the Veteran reported increased problems with ankle pain and instability.  A September 2010 VA treatment record notes that the Veteran reports rolling his ankle approximately 20 times a day which causes him to fall.  A February 2012 VA treatment record notes that the Veteran has difficulty transferring in and out of the shower due to right ankle instability.

In a May 2007 letter, the Veteran's VA podiatrist noted that the Veteran had severe, permanent ankle instability and opined that the Veteran would never have complete normal function or stability in the right ankle.  In an August 2007 letter, the Veteran's VA podiatrist noted that the Veteran had experienced chronic pain, instability, and repeated sprains of the right ankle.  At a May 2008 VA examination, the Veteran reported chronic right ankle pain and instability.  Range of motion testing conducted at the VA examination revealed right ankle dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  At the September 2010 VA examination, the Veteran reported falling 20 to 25 times per a day due to right ankle instability.  Range of motion testing conducted at the VA examination revealed right ankle dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  An August 2010 private treatment record notes a 2+ anterior drawer at the right ankle as compared to the left.

In a May 2012 VA foot disability benefits questionnaire, submitted by the Veteran, the VA podiatrist noted that the Veteran uses an ankle brace because of instability and pain.  The VA podiatrist noted that the Veteran experiences pain with standing and ambulation and is unable to function without using a brace.  In a May 2012 VA ankle disability benefits questionnaire, submitted by the Veteran, the VA podiatrist noted functional impairment in the right ankle of less movement that normal in plantar flexion, more movement that normal in inversion, pain on movement, swelling, and disturbance of locomotion.  The report notes positive anterior drawer and talar tilt tests of the right ankle.  The VA podiatrist noted the Veteran had constant use of an ankle brace and occasional use of a cane.  The VA podiatrist noted that the Veteran had difficulty walking or standing for even brief periods. 

In a March 2014 VA foot disability benefits questionnaire, submitted by the Veteran, the VA podiatrist noted that the Veteran uses an ankle brace, orthotic shoes, and a cane due to ankle instability.  The VA podiatrist noted that the Veteran had difficulty walking or standing for more than brief periods and had multiple falls associated with the right ankle giving way.  The VA podiatrist noted that the Veteran's ankle issues have resulted in significant impairment in his productivity and activity while performing duties as a prison guard.  In a March 2014 VA ankle disability benefits questionnaire, submitted by the Veteran, the Veteran reported increased ankle pain and frequent falls due to the ankle giving out.  The VA podiatrist noted functional impairment of weakened movement, excess fatigability, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The ankle disability benefits questionnaire noted positive anterior drawer and talar tilt tests for the right ankle.  The VA podiatrist noted constant use of a right ankle brace and regular use of a cane to assist with ankle pain and instability.    

Further, at the April 2014 Board hearing, the Veteran testified that instability and weakness were the major problems associated with his right ankle.  The Veteran reported that he is required to use a hard brace at all times and that he has very little range of motion in the ankle while wearing the brace.  The Veteran stated that, while wearing the brace, he has 0 degrees of dorsiflexion and some outward motion.  The Veteran testified that his doctors had recommended fusion surgery of the ankle.  

As detailed above, the evidence shows that the right ankle disability has been manifested by symptoms of functional ankylosis to 0 degrees of dorsiflexion due to daily use of a brace, chronic pain, and severe instability.  While the Veteran has not been shown to have mechanical anklyosis of the joint at any part of the appeal period, the Board finds that the Veteran functionally has to wear a right ankle brace that severely limits his range of motion to compensate for severe instability, which is more equivalent to the joint being frozen in place; therefore, viewing the disability picture as a whole, the Board finds that the right ankle disability approximates ankylosis in dorsiflexion between 0 and 10 degrees.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 30 percent, but not higher, under Diagnostic Code 5270 is warranted for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the criteria for a (maximum) 40 percent disability rating under Diagnostic Code 5270 have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show ankylosis of the right ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity.  Also, the evidence does not show that the Veteran's right ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a rating under Diagnostic Code 5274 or 5273 is not warranted.  38 C.F.R. § 4.71a.

At the April 2014 Board hearing, through the representative, the Veteran asserted that, given the history and current manifestations, the right ankle disability should be rated by analogy under either Diagnostic Code 5262 (nonunion or malunion of the tibia and fibula) or Diagnostic Code 5312 (muscle injuries of the foot and leg).  The Veteran's representative, while acknowledging the Veteran did not have nonunion of the tibia and fibula, contended that an analogous rating would be warranted under Diagnostic Code 5262 because the Veteran had severe instability, loose motion, and use of a brace associated with the right ankle disability.  The Veteran's representative contended that the 40 percent disability rating for nonunion more closely approximate the symptoms associated with the Veteran's right ankle disability.  The Veteran's representative also contended that an analogous rating under Diagnostic Code 5312 would be warranted given that the Veteran's podiatrist noted weakness of the anterior muscles of the leg.

As to rating by analogy to Diagnostic Code 5312, the highest available rating under that Code is 30 percent and the Veteran is already in receipt of a 30 percent rating under Diagnostic Code 5270; therefore, rating by analogy to Diagnostic Code 5312 would not allow for the assignment of a higher rating.  38 C.F.R. §§ 4.71a, 4.73 (2013).  

As to rating by analogy to Diagnostic Code 5262, as the Veteran is already in receipt of a 30 percent disability rating under Diagnostic Code 5270, nonunion of the tibia and fibula with loose motion and requiring use of a brace is the only rating criteria that would warrant a higher (and maximum) 40 percent disability rating for the right ankle disability.  The fibula is the outer and smaller of the two bones of the lower leg that articulates proximally with the tibia and distally is joined to the tibia in syndesmosis.  Dorland's Illustrated Medical Dictionary 712 (31st ed. 2007); see also Fleshman v. Brown, 9 Vet. App. 548 (1996).  The tibia is the shin bone, which is the inner and larger bone of the leg below the knee that articulates with the femur and the head of the fibula above and with the talus below.  Dorland's Illustrated Medical Dictionary at 1952.  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  At the April 2014 Board hearing, through the representative, the Veteran acknowledged, and as reflected in the other evidence of record, that he did not literally have nonunion of the tibia and fibula.  Nor does the evidence reflect nonunion of the tarsal or metatarsal bones of the foot.      

Further, under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68 (2013).  Under the Rating Schedule, a 40 percent disability rating for an ankle disability is equivalent to amputation of the ankle.  See 4.71a, Diagnostic Code 5166.  In the May 2012 and March 2014 VA ankle disability benefits questionnaires, the VA podiatrist noted that there was not functional impairment of the right ankle such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Board finds that the weight of the evidence is against a finding that the Veteran's right ankle disability is equivalent to amputation of the right ankle or that the functional impairment of the right ankle rises to the level of nonunion of the tibia and fibula.  38 C.F.R. §§ 4.3, 4.7.

Finally, there is no evidence of record of any scars associated with the right ankle disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the right ankle disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 30 percent schedular rating.  The schedular rating criteria contemplate the impairments and symptoms associated with the ankle disability.  The Veteran's right ankle disability has been manifested by symptoms of functional ankylosis to 0 degrees of dorsiflexion due to daily use of a brace, chronic pain, and severe instability.  The 30 percent schedular rating for ankylosis was awarded with consideration of such symptomatology and the resultant functional impairment.  The functional effects of pain and instability have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  In this case, comparing the Veteran's disability level and symptomatology of the right ankle disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right ankle disability, the Board finds that the criteria for submission for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In a March 2014 VA foot disability benefits questionnaire, the VA podiatrist noted the Veteran's right ankle disability results in significant impairment to the Veteran's productivity and activity while performing his duties as a prison guard, but did not indicate that the Veteran is unemployable due to any service-connected disabilities.  At the April 2014 Board hearing, the Veteran reported that he is currently working, though he did have to take some time off due to a non-service-connected right shoulder disability.  The Veteran has not alleged, and the other evidence of record does not otherwise support, that he is, or was at any time, unemployable on account of his service-connected disabilities.  Thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  


ORDER

An initial disability rating of 30 percent, but no higher, for degenerative joint disease of the right ankle with ligamentous tear and instability as well as evidence of an old fracture of the os trigonum is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


